Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim requires a second slot/notch. However, there is no claimed first slot notch in either claim 5 or in a claim from which claim 5 depends.  In finding claim 5 allowable over the prior art as indicated below, the examiner reads the claimed a second slot/notch as a second cutaway.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2011/133851 cited by the applicant. WO 2011/133851, hereinafter ‘851, discloses in the embodiment of Fig 10 a blank 101 on which the claimed blank reads. 
Thus, a blank 101 comprises a partition-forming section (primary partition panel 110 and secondary partition panel 131 as expressly disclosed in the reference) as set forth in the preamble of claim 1. Accordingly, the claimed primary partition panel can be the partition panel 131 and the claimed secondary partition panel can be spacer panel 132. The secondary partition panel is formed from the primary partition panel and has opposing ends (at its left and right) as claimed. Additionally, the secondary partition panel is hingedly connected (at fold lines 182) at one of its opposing ends to the primary partition panel, as also claimed. Still further the claimed cutaway reads on the notch above glue tab 133 that extends to the left past the fold line 172 as illustrated in Fig 10. As seen from Fig 10, the cutaway extends from a free edge of the blank and at least in part defines an upper edge of the secondary partition panel (132), as also required in claim 1.
Regarding claim 2 the noted cutaway extends transversely of fold line 182.
Regarding claim 4, the claimed glue panel can be interior handle element 130 (since it is secured by glue spots G shown in Fig 1 but not in Fig 10 to handle element 128). Note ‘851 page 18 lines 7-8 and page 14 paragraph 1. The glue panel (130) adjoins a lower edge of the secondary partition panel (132) and hingedly connects the other one of the opposing ends of the secondary partition panel (the right end in the Fig 10 view) to another part of the blank (the part in the area of the arrowhead from numeral 128 in Fig 10; see also the top of Fig 3). Additionally, the lower edge of the secondary partition panel (132) extends entirely along the glue panel (130) and the glue panel is separated from the lower edge by a cut line, as also claimed.
Regarding claims 6 and 7 it is believed to be apparent how the claim features are met by ‘851, given the similarity in form between the reference cutaway and the one claimed.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/133851. ‘851 may not expressly disclose three or more secondary partition panels of which secondary partition panel 132 is the endmost one. Thus ‘851 may not expressly disclose the other features of the claim. On the other hand ‘851 discloses in the second paragraph of page 19 that a different number of spacer panels could be provided to create a different number of wells. In view of this disclosure, it would have been obvious to provide ‘851 with the missing features in order to facilitate holding more containers or an optimal number of containers in the carton formed from the blank.
  
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. As indicated above the finding of allowability over the prior art is based on the examiner reading the claimed a second slot/notch as a second cutaway. Corrections to claim 5 are required consistent with this for claim 5 to be allowed.

Claims 8-11 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K ACKUN whose telephone number is (571)272-4418. The examiner can normally be reached Monday-Thursday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB K ACKUN/Primary Examiner, Art Unit 3736